FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 19, 2021

                                        No. 04-21-00066-CR

                                         Kris MARTINEZ,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0482-CR-C
                         Honorable William D. Old III, Judge Presiding


                                           ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, and has explained to
appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.). If appellant desires to obtain a copy of the appellate record, he should
file a motion within ten days from the date of this order.

        If appellant desires to file a pro se brief, he must do so within forty-five days from the
date of this order. See Bruns, 924 S.W.2d at 177 n.1. If appellant files a timely pro se brief, the
State may file a responsive brief no later than thirty days after appellant’s pro se brief is filed in
this court. Alternatively, if appellant does not file a timely pro se brief, the State may file a brief
in response to counsel’s brief no later than thirty days after the pro se brief is due.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                                                             FILE COPY




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court